Thomas Boston surviving Partner of Lilly & Boston vs Hubert Lacroix

And the said Hubert Lacroix by George M’Dougall his attorney comes &c when &c & craves oyer of the said supposed writing obligatory & also the condition thereof, in said declaration mentioned & they are read to him in the words following that is to say
Know all men by these presents that Hubert Lacroix of the District of Erie in the Territory of Michigan, was held and firmly bound unto Gilbert Lilly and Thomas Boston of the City of Montreal in the province of Lower Canada in the just and full sum of thirteen hundred seventy three dollars, money of the United States to be paid to the said Gilbert Lilly & Thomas Boston their certain atty their Executors, adms or assigns —To which pay* well and truly to be made and done, I bind myself my heirs Executors and administrators by these presents signed with my hand and sealed with my seal at Detroit in the sd Territory of Michigan this Eleventh day of January in the year of our Lord One thousand Eight hundred and Twelve (1812—The *557condition of the above obligation is such that if the above Hubert Lacroix, shall on the Execution of this Bond pay down to the said Lilly and Boston or their Atty, the sum of Two hundred forty dollars, and shall Continue to pay on the first day of September in every year for the Term of four years next ensuing the date hereof, the sum of one hundred dollars per annum and on the first day of Sepr which will be in the year of our Lord one thousand Eight hundred and sixteen, the further sum of Eighty Dolls, the aforesd sums being a compromise or composition offered by the sd Hubert Lacroix and accepted of by the sd Lilly and Boston in satisfaction of the said sum of thirteen hundred seventy three dollars in the writing obligatory mentioned, on condition that if default shall be made by the said Hubert Lacroix his heirs Executors or administrators in any of the payments above mentioned at the several and respective times therein limited for the payment thereof, then the whole debt is to survive against the Hubert Lacroix, his Executors and administrators, and neither he nor they are to receive or take any benefit by reason of the condition of this Bond, save only such sum or sums as he or they may actually pay thereon. But in case the condition of this Bond is strictly complied with, the same is to be void and of no effect, otherwise in default thereof it is to remain in full force and virtue — And it is understood that a certain judgment entered up in the supreme Court of the Territory on the twentieth day of September last in favor of the said Lilly and Boston against the said Hubert Lacroix for the sum of Two hundred Eighty seven dolls, nine cents, is part and parcel of the aforesd sum of thirteen hundred Seventy three dollars in the writing obligatory mentioned, and is extinguished by being corporated into this Bond.
Signed Sealed & delvd in presence of Sol Sibley
(Sigd) Hubert Lacroix (seal)
(Indorsed) Recd of the said Hubert Lacroix this 11 Jany 1812 the said sum of Two hundred and forty dollars
Sgd E Brush Aty
Which being read & heard the said Hubert the said Hubert says that the said supposed writing obligatory is not his deed & of this he puts himself upon the Country for trial.
and the pllff likewise
And for further plea in this behalf the said Hubert by the leave of the Court further says, that the said Thomas ought not to have & maintain his action aforesaid against him because he says that he did pay down to the *558said Thomas Boston & Gilbert Lilly to wit on the said eleventh day of January one thousand eight hundred & twelve the said two hundred & forty dollars—& did continue to pay on the first day of September in every year for the term of four years next ensuing the date of said writing the sum of one hundred dollars per annum & did on the first day of September in the year one thousand eight hundred and sixteen pay to them the further sum of eighty dollars in the said writing severally mentioned according to the form & effect of said condition to wit at Detroit aforesaid in the said Territory & this he is ready to verify wherefore he prays jud4 &c if the said plaintiff ought to have or maintain his aforesaid action thereof against him.&c
Geo McDougall Atty